DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 May 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 45-52, 56, 57, 60-68, 70-76, 80, 81 and 84-88 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soper et al (2006/0149134) in view of Cohen et al (2012/0029339).
Regarding claim 45, Soper et al disclose a method of tracking a medical instrument ([0012]), the method comprising: 
receiving a model of an anatomical passageway formation (3-D model of the linked passageways, abstract; [0011]);
receiving a set of ordered sensor records for the medical instrument, the set providing a path history of the medical instrument (a device history, [0057]; record position and orientation measurements – [0083]), and wherein the set includes:
sensor data recorded along a path between a first sensor record and a second sensor record, wherein the first and second sensor records are in a first anatomical passageway of the anatomical passageway formation (navigation history is updated and added to airway tree model 254, extending from the open termination of the model of the airways – [0083]); and
sensor data of a third sensor record that is in a second anatomical passageway of the anatomical passageway formation, the second anatomical passageway being different from the first anatomical passageway (erroneous paths or travel markers – [0083]);
filtering the received set of ordered sensor records by creating a subset of the ordered sensor records that includes the sensor data recorded along the path between the first and second sensor records in the first anatomical passageway and excludes the sensor data of the third sensor record that is in the second anatomical passageway (erroneous paths or travel markers can be deleted if too susceptible to measurement error – [0083], the created subset being the path which is not deleted);
displaying a virtual visualization image in a display system, the virtual visualization imaging being based on the model of the anatomical passageway formation and depicting a rendered view of the model of the anatomical passageway formation from a perspective of the medical instrument within the model of the anatomical passageway formation (virtual fly-through perspective [0081]; real-time virtual image display [0099]; surface rendered virtual image form the 3-D model data [0101]).
Soper et al fail to explicitly disclose registering the medical instrument with the model of the anatomical passageway formation based on the subset of the ordered sensor records; and displaying a virtual visualization image in a display system, the virtual visualization image being based on the registering of the medical instrument with the model of the anatomical passageway formation.
However, Cohen et al teach in the same medical field of endeavor, registering a medical instrument with a model of the anatomical passageway formation based on a subset of the ordered sensor records ([0207] - co-registering the portion of the plurality of endoluminal data points with the extraluminal image; [0290] – for some applications an extraluminal angiogram image is co-registered with endoluminal data and in some applications the endoluminal data is co-registered with three-dimensional model generated from 2 or more two-dimensional angiogram images); and displaying a virtual visualization image in a display system, the virtual visualization imaging being based on the registering of the medical instrument with the model of the anatomical passageway formation ([0190] – drive the display to display, as an image stream, the plurality of image frames in which the tool is enhanced; [0266] - display).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the filtering using deletion of erroneous paths or travel markers of Soper et al with registering the medical instrument with the model of the anatomical passageway formation based on the subset of the ordered sensor records and displaying a virtual visualization image being based on the registering of the medical instrument with the model of the anatomical passageway formation as it would provide display of instrument position location with respect to the anatomy using only relevant data points as set forth in Soper et al ([0083]) and Cohen et al ([0205]).
Regarding claims 46 and 70, Soper et al disclose determining a relationship between a fourth sensor record of the set of ordered sensor records (position and orientation measurement), a fifth sensor record of the set of ordered sensor records (another position and orientation measurement), a first candidate match point defined within the model of the anatomical passageway formation (first point of centerline), and a second candidate match point defined within the model of the anatomical passageway formation (second point of centerline) (step 350 [0099]).
Regarding claims 47 and 71, Soper et al disclose determining the relationship includes determining a transition probability between the first and second candidate match point (snapping the position to the centerline [0099]).
Regarding claims 48 and 72, Soper et al disclose tracking movement of the medical instrument relative to the model of the anatomical passageway formation (signal source emits reference signal for spatially tracking the flexible endoscope [0012]).
Regarding claims 49 and 73, Soper et al disclose wherein the set of ordered sensor records include a set of temporally ordered sensor records (navigation history [0085]).
Regarding claims 50 and 74, Soper et al disclose wherein the set of ordered sensor records include a set of spatially ordered sensor records (device history [0057]).
Regarding claims 51 and 75, Soper et al disclose wherein receiving the model of the anatomical passageway formation includes receiving the model formed from a set of three-dimensional volumetric images (3-D model derived from images produced by CT or MRI scan [0013];[0072]).
Regarding claims 52 and 76, Soper et al disclose wherein receiving a set of ordered sensor records includes receiving the set from an electromagnetic sensor coupled to the medical instrument (sensor provides signals through leads that enable electromagnetic tracking [0061]).
Regarding claims 56 and 80, Soper et al disclose wherein filtering the received set of ordered sensor records includes creating a subset of the ordered records that includes only sensor data recorded at a selected phase of anatomical movement (carried out in a single measurement at a respiratory-gated level [0097]).
Soper et al fail to explicitly disclose wherein filtering the received set of ordered sensor records further includes creating a second subset of the ordered sensor records that includes only sensor data recorded at a selected phase of anatomical movement.
However, Cohen et al teach in the same medical field of endeavor, filtering the received set of ordered sensor records further includes creating a second subset of the ordered sensor records that includes only sensor data recorded at a selected phase of anatomical movement ([0289],[0290] – endoluminal data acquired of a specific phase of the motion cycle are co-registered with one or more extraluminal images).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the selected phase of Soper et al with a second subset of the ordered sensor records only at a selected phase of anatomical movement as it would provide a reduction in distortions in the co-registration that may be introduced due to cyclical motion of the lumen (Cohen et al - [0289]).
Regarding claims 57 and 81, Soper et al disclose wherein the selected phase of anatomical movement is an expiration phase of a breathing cycle of a lung (exhalation cycle of the patient [0091])
Regarding claims 60 and 84, Soper et al disclose wherein determining the transition probability includes determining whether the first and second candidate match points are in contiguous passageways of the model of the anatomical passageway formation (fig.2a, [0073]; positions of the candidate match points are viewed on the display and can be determined as being in the same anatomical passageway formation, the claim does not limit how the determination is performed).
Regarding claims 61 and 85, Soper et al disclose deleting data which is in error ([0083]), but fail to explicitly disclose spatially subsampling the set of ordered sensor records.
However, Cohen et al teach in the same medical field of endeavor, spatially subsampling the set of ordered sensor records ([0188]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the set of ordered sensor records which are checked for error of Soper et al with spatially subsampling the set of ordered sensor records of Cohen et al as it would provide the use of the best available data as set forth in Cohen et al ([0188]).
Regarding claims 62 and 86, Soper et al disclose wherein registering includes comparing position data from at least one of the sensor records in the set of ordered sensor records to at least one of the candidate match points defined within a passageway in the model of the anatomical passageway formation (snapping position measured to centerline of the passage [0099]).
Regarding claims 63 and 87, Soper et al disclose wherein registering includes comparing orientation vector data from at least one of the sensor records in the set of ordered sensor records to at least one of the candidate match points defined within a passageway in the model of the anatomical passageway formation (motion vector [0099]).
Regarding claims 64 and 88, Soper et al disclose displaying an internal virtual view of the anatomical passageway formation (visual display includes windows depicting a virtual fly-through perspective, abstract).
	Regarding claim 65, Soper et al disclose a system comprising:
	a processor (processor and appropriate software to carry out the processing for implementing the steps [0063]) configured for:
receiving a model of an anatomical passageway formation (3-D model of the linked passageways, abstract; [0011]);
receiving a set of ordered sensor records for the medical instrument, the set providing a path history of the medical instrument (a device history, [0057]; record position and orientation measurements – [0083]), and wherein the set includes:
sensor data recorded along a path between a first sensor record and a second sensor record, wherein the first and second sensor records are in a first anatomical passageway of the anatomical passageway formation (navigation history is updated and added to airway tree model 254, extending from the open termination of the model of the airways – [0083]); and
sensor data of a third sensor record that is in a second anatomical passageway of the anatomical passageway formation, the second anatomical passageway being different from the first anatomical passageway (erroneous paths or travel markers – [0083]);
filtering the received set of ordered sensor records by creating a subset of the ordered sensor records that includes the sensor data recorded along the path between the first and second sensor records in the first anatomical passageway and excludes the sensor data of the third sensor record that is in the second anatomical passageway (erroneous paths or travel markers can be deleted if too susceptible to measurement error – [0083], the created subset being the path which is not deleted);
displaying a virtual visualization image in a display system, the virtual visualization imaging being based on the model of the anatomical passageway formation and depicting a rendered view of the model of the anatomical passageway formation from a perspective of the medical instrument within the model of the anatomical passageway formation (virtual fly-through perspective [0081]; real-time virtual image display [0099]; surface rendered virtual image form the 3-D model data [0101]).
Soper et al fail to explicitly disclose registering the medical instrument with the model of the anatomical passageway formation based on the subset of the ordered sensor records; and displaying a virtual visualization image in a display system, the virtual visualization image being based on the registering of the medical instrument with the model of the anatomical passageway formation.
However, Cohen et al teach in the same medical field of endeavor, registering a medical instrument with a model of the anatomical passageway formation based on a subset of the ordered sensor records ([0207] - co-registering the portion of the plurality of endoluminal data points with the extraluminal image; [0290] – for some applications an extraluminal angiogram image is co-registered with endoluminal data and in some applications the endoluminal data is co-registered with three-dimensional model generated from 2 or more two-dimensional angiogram images); and displaying a virtual visualization image in a display system, the virtual visualization imaging being based on the registering of the medical instrument with the model of the anatomical passageway formation ([0190] – drive the display to display, as an image stream, the plurality of image frames in which the tool is enhanced; [0266] - display).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the filtering using deletion of erroneous paths or travel markers of Soper et al with registering the medical instrument with the model of the anatomical passageway formation based on the subset of the ordered sensor records and displaying a virtual visualization image being based on the registering of the medical instrument with the model of the anatomical passageway formation as it would provide display of instrument position location with respect to the anatomy using only relevant data points as set forth in Soper et al ([0083]) and Cohen et al ([0205]).
Regarding claim 66, Soper et al disclose comprising the medical instrument equipped with the sensor (an embedded position sensor on the flexible endoscope, abstract).
Regarding claim 67, Soper et al disclose wherein the medical instrument includes an elongated flexible body (catheterscope or flexible endoscope [0002], fig.1a).
Regarding claim 68, Soper et al disclose wherein the sensor includes an electromagnetic sensor (sensor provides signals through leads that enable electromagnetic tracking [0061]).
Claims 53, 54, 77 and 78 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soper et al (2006/0149134) in view of Cohen et al (2012/0029339) as applied to claims 45 and 65 above, and further in view of Birkenbach et al (2014/0235999).
Regarding claims 53, 54, 69, 77 and 78, Soper et al as modified by Cohen et al disclose as claimed and discussed above, but fail to explicitly disclose wherein the set of ordered sensor records includes temporally ordered pose observations for a tip of the medical instrument, wherein the set of ordered sensor records includes spatially ordered pose observations for a tip of the medical instrument.
However, Birkenbach et al teach in the same medical field of endeavor, receiving temporally ordered pose and shape observations ([0022]; claim 11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the set of ordered sensor records with temporally ordered pose and shape observations of Birkenbach et al as it would provide tracking of location and force of the tip of the medical instrument as set forth in Birkenbach et al ([0022]).
Claims 58 and 82 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soper et al (2006/0149134) in view of Cohen et al (2012/0029339) as applied to claims 47 and 71 above, and further in view of Horn et al (2006/0069317).
Regarding claims 58 and 82, Soper et al as modified by Cohen et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein determining the transition probability includes determining a distance between the first and second candidate match points. 
However, Horn et al teach in the same medical field of endeavor, wherein determining the transition probability includes determining a distance between the first and second candidate match points (transition points are in a predetermined distance from each other [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the candidate match points and sensor records of Soper et al as modified by Cohen et al with determining transition probability using a distance of Horn et al as it would provide determination of transitioning between different branches or portions of a passageway as set forth by Horn et al ([0032]).
Claim 69 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soper et al (2006/0149134) in view of Cohen et al (2012/0029339) as applied to claims 65 above, and further in view of Childers et al (2006/0013523).
Regarding claim 69, Soper et al as modified by Cohen et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein the sensor includes a fiber optic shape sensor.
However, Childers et al teach in the same medical field of endeavor, wherein the sensor includes a fiber optic shape sensor ([0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor for navigating the device of Soper et al as modified by Cohen et al with a fiber optic shape sensor as it would provide updated steering information for navigating the device as set forth in Childers et al ([0014]).
Allowable Subject Matter
Claims 59 and 83 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed May 6th, 2022 have been fully considered but they are not persuasive.
Applicant states the prior art of Soper et al and Cohen et al fail to disclose the amended limitations set forth in independent claim 45.  Applicant states Examiner acknowledges that Soper fails to “disclose filtering the received set of ordered sensor records by creating a subset of the ordered sensor records that includes sensor data recorded along a direct path from a root sensor record to a current sensor record and excludes sensor data recorded along a path different from the direct path.”  Applicant states Cohen does not disclose or suggest the amended limitations “wherein the first and second sensor records are in a first anatomical passageway of the anatomical passageway formation; and sensor data of a third sensor record that is in a second anatomical passageway of the anatomical passageway formation, the second anatomical passageway being different from the first anatomical passageway” and “filtering the received set of ordered sensor records by creating a subset of the ordered sensor records that includes the second data recorded along the path between the first and second sensor records in the first anatomical passageway and excludes the sensor data of the third sensor record that is in the second anatomical passageway.”
In view of the change of scope of the claim amendments, Examiner’s rejection of the claims has been modified with respect to Soper et al in view of Cohen et al.  The claims as amended state, at least in part, sensor data recorded along a path between and first sensor record and a second sensor record in a first anatomical passageway as well as a sensor data of a third sensor record in a second anatomical passageway being different from the first anatomical passageway.  Similarly, Soper et al disclose updating the navigation history, extending from the open termination of the model of the airways using position and orientation measurements.  The sensor records extend the anatomical passageway, as shown in fig. 5B, in at least a first branch and a second branch which correspond to the first anatomical passageway and the second anatomical passageway of the claim.  Further, the claim disclose “filtering the received set of ordered sensor records by creating a subset…and excludes the sensor data of the third sensor record that is in the second anatomical passageway.”  The claim only broadly discloses filtering and creating a subset by excluding the third sensor record that is in the second anatomical passageway.  Soper et al disclose “erroneous paths or travel markers can be deleted if too susceptible to measurement error” [0083].  Examiner’s position is deletion of the path as set forth in Soper et al is filtering the received set of ordered sensor records by creating a subset of the ordered sensor records.  Deleted paths are excluded from the data.
Applicant states claims 46-52, 56, 57 and 60-64 which depend from claim 45 and recite additional features are patentable over the prior art for at least the same reasons as those discussed above with respect to claim 45, and further in view of its own respective features.
Examiner’s position is claims 46-52, 56, 57 and 60-64 are not allowable for at least the same reasons set forth with respect to claim 45.
Applicant states claims 66-68, 70-76, 80, 81 and 84-88 which depend from claim 65 and recite additional features are patentable over the prior art for at least the same reasons as those discussed above with respect to claim 65, and further in view of its own respective features.
Examiner’s position is claims 65-68, 70-76, 80, 81 and 84-88 are not allowable for at least the same reasons set forth with respect to claim 45.
Regarding claims 53, 54, 69, 77 and 78, Applicant states that Cohen and Horn, alone or in combination, fail to remedy the deficiencies of Soper with respect to claims 45 and 65.
Examiner’s position is the prior art disclose the limitations of amended claims 45 and 65 as set forth and discussed above.  The rejections of claims 53, 54, 69, 77 and 78 are maintained for at least the reasons discussed above.
Regarding claims 59 and 82, Applicant states that Cohen and Horn, alone or in combination, fail to remedy the deficiencies of Soper with respect to claims 45 and 65.
Examiner’s position is the prior art disclose the limitations of amended claims 45 and 65 as set forth and discussed above.  The rejections of claims 59 and 82 are maintained for at least the reasons discussed above.
Examiner’s position is, in view of the claim amendments set forth, claims 59 and 83 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 69, Applicant states that Cohen and Childers, alone or in combination, fail to remedy the deficiencies of Soper with respect to claim 65.
Examiner’s position is the prior art disclose the limitations of amended claim 65 as set forth and discussed above.  The rejection of claim 65 is maintained for at least the reasons discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793